DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 13 November 2020 and 07 January 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Non-Patent Literature reference titled “Electronic Airsoft Grenade REMIX” by gino27850 (Gino).
Regarding claim 1, Gino discloses an electronic stun grenade comprising a casing and a means for generating light, wherein the means for generating light is mounted onto an exterior surface of the casing, such that an interior volume defined by 
Regarding claim 2, Gino further discloses wherein the means for generating light comprises a plurality of LEDs (See images, clearly illustrated).
Regarding claim 3, Gino further discloses wherein the plurality of LEDs are mounted onto at least a first electrically conductive band encircling the casing (See images, clearly illustrated).
Regarding claim 4, Gino further discloses wherein each electrically conductive band comprises a first and second electrical track, such that LEDs mounted onto the same electrically conductive band can be electrically connected in parallel (See images, clearly illustrated).
Regarding claim 5, Gino further discloses a plurality of electrically conductive bands electrically connected in series (See images, clearly illustrated, there are 2 bands).
Regarding claim 6, Gino further discloses wherein each electrically conductive band comprises copper (See images, clearly illustrated).
Regarding claim 7, Gino further discloses a spacer element positioned between each electrically conductive band and the casing (See images, clearly illustrated).
Regarding claim 8, Gino further discloses wherein the casing comprises a heat conductive material (See images, clearly illustrated).
Regarding claim 9, Gino further discloses a means for powering the means for generating light, the means for powering being contained within the casing (See images, clearly illustrated).
Regarding claim 10, Gino further discloses wherein the means for powering is a Lithium High Voltage battery (See images, clearly illustrated).
Regarding claim 11, Gino further discloses a means for controlling the means for generating light (See images, clearly illustrated, “Arduino”).
Regarding claim 12, Gino further discloses wherein the means for controlling comprises a microcontroller (See images, clearly illustrated, “Arduino”).
Regarding claim 13, Gino further discloses an LED array attached to a first end of the casing, the LED array being electrically connectable to a means for powering the means for generating light, wherein the LED array is orientated such that in use, light generated by the array is directed axially away from the casing (See images, clearly illustrated).
Regarding claim 14, Gino further discloses a light transmissive coating covering at least the means for generating light (See images, clearly illustrated).
Regarding claim 15, Gino further discloses wherein the projectile has a maximum diameter substantially equal to 40mm (See images, clearly illustrated).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641